Citation Nr: 1210221	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a middle spine disability.

3.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by which the RO, in pertinent part, granted service connection for bilateral hearing loss and denied service connection for a left knee disability and for a middle spine disability.  Regarding bilateral hearing loss, the Veteran is contesting the initial noncompensable disability rating assigned.

In December 2011, the Veteran testified at a hearing before the undersigned via video teleconference.  A complete transcript of the hearing has been associated with the record.  

During the December 2011 hearing, the Veteran indicated that he wished to withdraw from appellate status the issue of entitlement to service connection for a left knee disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a middle spine disability and entitlement to an initial compensable evaluation for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for a left knee disability, the Veteran requested that the appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2011, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for a left knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to service connection for a left knee disability, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for a left knee disability is dismissed.  


REMAND

Regarding the issues remanded herein, VA's duty to provide medical examinations has been triggered.  See generally 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Middle spine disability 

Aside from the April 1955 separation medical examination report, the Veteran's service treatment records are unavailable.  The Veteran contends that he sustained a middle spine injury pursuant to a Jeep accident in service.  He is competent to provide evidence regarding the claimed accident in service.  Furthermore, he submitted a December 2011 letter from FJU, DC, his chiropractor, indicating that the type of degenerative arthrosis present in the Veteran, which was limited to a particular region of the spine and not systemic, was consistent with the Veteran's stated history of injury.  This evidence taken together with the Veteran's allegations is sufficient to trigger the duty on the part of VA to provide the Veteran with an appropriate medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Accordingly, the claim must be remanded for this purpose.  At the hearing, the Veteran indicated that he had received treatment for his back from St. Francis Hospital and Warren Clinic.  He submitted a VA Form 21-4142 indicating treatment at St. Francis Hospital for his back in 1992 and 2000 to 2001.  The RO should attempt to obtain those records.  

Bilateral hearing loss 

The Veteran was last afforded a VA audiologic examination in March 2009.  Three years have elapsed since then, and the Veteran contends that his service-connected bilateral hearing loss has worsened in the intervening years.  At the hearing, he indicated that he had not received any treatment for his hearing loss.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, a VA audiologic examination to determine the current level of the Veteran's service-connected bilateral hearing loss including a discussion of the functional impact of this disability is in order.  Martinak v. Nicholson,  21Vet. App. 447 (2007).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any necessary authorizations and identifying information from the Veteran, the RO should attempt to obtain any pertinent records of treatment for the claimed back condition from St. Francis Hospital in Tulsa Oklahoma and Warren Clinic and associate those records received with the claims folder.

2.  Schedule a VA orthopedic examination for a diagnosis of all middle spine disabilities.  For each condition diagnosed, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the disability had its onset in service, to include as a result of a jeep accident reported by the Veteran to have occurred in service.  The examiner must elicit a full medical history from the Veteran, conduct all required diagnostic tests, and provide a rationale for all findings and conclusions.  All pertinent records in the claims folder must be reviewed in conjunction with the examination, and the examination report should state whether the requested review took place.

2.  Schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination must review all pertinent documents in the claims file.  All appropriate tests and studies should be accomplished.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak, supra.  A rationale for all opinion and conclusions must be provided, and the examination report must state whether the requested claims file review took place.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


